DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-3, 5-7, 9-12, and 14-17 are pending and under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted May 18, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 1-3, 5-7, and 9-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for being enabling for a method of treating stent thrombosis, myocardial infarction, or ischemia-driven revascularization and reducing the incidence of stent thrombosis, myocardial infarction, mortality or ischemia-driven revascularization in a patient undergoing percutaneous coronary intervention comprising administering to the patient intravenously a pharmaceutical composition comprising cangrelor and a second pharmaceutical composition comprising bivalirudin, and not for a method of preventing stent thrombosis, myocardial infarction, mortality or ischemia-driven revascularization in a patient undergoing percutaneous coronary intervention comprising administering to the patient intravenously a pharmaceutical composition comprising cangrelor and a second pharmaceutical composition comprising bivalirudin has been withdrawn in view of the amendments filed May 16, 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection is new as necessitated by amendment.
Claims 1-3, 5-7, 9-12, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1-3, 5-7, 9-12, 14 and 15 fail to comply with the written description requirement because there is no support in the as filed disclosure for administering a lyophilized composition consisting essentially of cangrelor and one or more of mannitol, sorbitol and sodium hydroxide.
The claimed invention consists of the step of administering to a patient a pharmaceutical composition. The composition consists essentially of cangrelor and one or more of mannitol, sorbitol and sodium hydroxide. The pharmaceutical composition is lyophilized. 
The lyophilized composition is administering to the patient intravenously.
The specification states in paragraph [0059], “cangrelor and the one or more pharmaceutically acceptable excipients are dissolved and then admixed. The resulting mixture may be dried, such as through lyophilization, to form a solid pharmaceutical composition, or the resulting mixture may remain in solution form as a liquid pharmaceutical composition. In some embodiments, the solid pharmaceutical composition may be solubilized in an intravenous fluid before administration, for example, as a bolus or infusion. The pharmaceutical composition is prepared by dissolving and admixing cangrelor, mannitol, sorbitol, and optionally sodium hydroxide, and then lyophilizing the mixture. Prior to administration, the lyophilized mixture is dissolved in an intravenous fluid such as WFI or physiological saline.”.
The transitional phrase “consisting of” as recited in the active step of the claimed method of claim 1 excludes any element, step or ingredient not specified in the claim. See MPEP §2111.03 (II). Therefore, the claim excludes, for example, dissolving the lyophilized compositions in an intravenous fluid prior to delivering the composition to the patient intravenously. 
Therefore, based on the support in the disclosure, the skilled artisan would conclude that there is no support in the as filed disclosure for administering a lyophilized composition consisting essentially of cangrelor and one or more of mannitol, sorbitol, and sodium hydroxide. A claim consisting of dissolving the lyophilized composition in an intravenous fluid prior to administering the composition to the patient intravenously would be supported by the disclosure.

The rejection is new as necessitated by amendment.
Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16 and 17 fail to comply with the written description requirement because there is no support in the as filed disclosure for administering a lyophilized composition consisting essentially of cangrelor and one or more of mannitol, sorbitol and sodium hydroxide.
The claimed invention consists of the step of administering to a patient a pharmaceutical composition. The composition consists essentially of cangrelor and one or more of mannitol, sorbitol and sodium hydroxide. The pharmaceutical composition is lyophilized. 
The lyophilized composition is administering to the patient intravenously.
The specification states in paragraph [0059], “cangrelor and the one or more pharmaceutically acceptable excipients are dissolved and then admixed. The resulting mixture may be dried, such as through lyophilization, to form a solid pharmaceutical composition, or the resulting mixture may remain in solution form as a liquid pharmaceutical composition. In some embodiments, the solid pharmaceutical composition may be solubilized in an intravenous fluid before administration, for example, as a bolus or infusion. The pharmaceutical composition is prepared by dissolving and admixing cangrelor, mannitol, sorbitol, and optionally sodium hydroxide, and then lyophilizing the mixture. Prior to administration, the lyophilized mixture is dissolved in an intravenous fluid such as WFI or physiological saline.”.
The transitional phrase “consisting of” as recited in the active step of the claimed method of claim 1 excludes any element, step or ingredient not specified in the claim. See MPEP §2111.03 (II). Therefore, the claim excludes, for example, dissolving the lyophilized compositions in an intravenous fluid prior to delivering the composition to the patient intravenously. 
Therefore, based on the support in the disclosure, the skilled artisan would conclude that there is no support in the as filed disclosure for administering a lyophilized composition consisting essentially of cangrelor and one or more of mannitol, sorbitol, and sodium hydroxide. A claim consisting of dissolving the lyophilized composition in an intravenous fluid prior to administering the composition to the patient intravenously would be supported by the disclosure.

The rejection is new as necessitated by amendment.
Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating stent thrombosis, myocardial infarction, and ischemia-driven revascularization, does not reasonably provide enablement for treating mortality. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d (Fed. Cir. 1988).  Whether undue experimentation is required is not based upon a single factor, but rather is a conclusion reached by weighing many factors (see Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  These factors include, but are not limited to the following:1) The breadth of the claims; 2) The nature of the invention; 3) The state of the prior art; 4) The level of skill in the art; 5) The level of predictability in the art; 6) The amount of direction provided by the inventor; 7) The presence or absence of working examples; and 8) The quantity of experimentation necessary to make or use the invention based on the content of the disclosure.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
Mortality means death and death is an irreversible cessation of all vital function. See Merriam-Webster1. The nature of the invention encompasses treating death with a composition consisting essentially of cangrelor and a pharmaceutically acceptable excipient consisting of one or more of mannitol, sorbitol and sodium hydroxide. The breadth of the claims is unduly broad. The prior art does not teach treating a patient that is dead (death) with cangrelor or compounds similar to cangrelor. Since death is the state of being when all vital processes in a cell and tissues have ended permanently, it is highly unpredictable that death can be treated with a composition consisting essentially of cangrelor and one of more of mannitol, sorbitol and sodium hydroxide as claimed. Applicants provide no guidance as to how death (mortality) can be treated and there are no examples provided in the disclosure directed to treating mortality. The level of skill in the art is high. 
Based on the analysis of the factors critical in determining whether a claimed invention is enabled, it is concluded that treating mortality as claimed is not enabled and the skilled artisan would have needed to have conducted undue and excessive experimentation to practice the full scope of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The rejection is new as necessitated by amendment.
Claims 2, 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 1 is directed to a method of treating an ischemic event in a patient undergoing percutaneous coronary intervention (PCI). The administration of the claimed composition occurs when the patient is subjected to PCI and experiencing an ischemic event. Claim 7 depends from claim 1 and recites the limitation “wherein the pharmaceutical compositions is administered before PCI, during PCI, after PCI, or combinations thereof”. The scope of the claim is unclear because administration of the compositions before PCI and after PCI is not within the scope of treating a patient undergoing PCI, therefore, the metes and bounds of the invention as claimed are not clearly and precisely defined.  
	Regarding claim 2, claim 2 recites the limitation “the method treats, reduces the incidence of, or prevents an ischemic event during PCI”. The scope of the claim is unclear because there is a lack of antecedence for the method intended purpose of reducing the incidence of and preventing an ischemic event during PCI. The claimed invention is directed to treating an ischemic even in a patient undergoing PCI; thus, at the time of treatment, the patient is experiencing an ischemic event. There is no earlier recitation of reducing the incidence of, or preventing an ischemic event during PCI.
Regarding claim 3, claim 3 recites the limitation “the method treats, reduces the incidence of, or prevents an ischemic event after PCI”. The scope of the claim is unclear because there is a lack of antecedence for the method intended purpose of treating, reducing the incidence of and preventing an ischemic event after PCI. The claimed invention is directed to treating an ischemic even in a patient undergoing PCI; thus, at the time of treatment, the patient is experiencing an ischemic event. There is no earlier recitation of treating, reducing the incidence of, or preventing an ischemic event after PCI. 
Claim Rejections – 35 USC § 103
Response to Arguments Applicant argues Greenbaum do not teach mannitol, sorbitol, sodium hydroxide and lyophilization and the secondary references of Lincoff, Akers, Tovi, Stone and Brandt do not remedy the deficiency of Greenbaum. See pages 5-8 in the remarks filed May 16, 2022. Applicant’s arguments have been fully considered and are found persuasive. The rejections of claims 1-3, 5-7, and 9-17 under 35 USC § 103 set forth in the office action mailed December 8, 2021 has been withdrawn. 
Double Patenting
Response to Arguments: The nonstatutory double patenting rejections of claims 1-3, 5-7 and 9-17 over claims 1-17 of U.S. Patent No. 10, 376,532 B2 has been withdrawn in view of the amendment “consisting of administering to the patient a pharmaceutical composition consisting essentially of cangrelor and a pharmaceutically acceptable excipient consisting of one or more of mannitol, sorbitol, and sodium hydroxide, wherein the pharmaceutical composition is lyophilized and is administered to the patient intravenously”.
The nonstatutory double patenting rejections of claims 1-3 and 15 over claims 3, 9 and 25 of U.S. Patent No. 9,925,265 B2 in view of Lehman et al. has been withdrawn in view of the amendment “consisting of administering to the patient a pharmaceutical composition consisting essentially of cangrelor and a pharmaceutically acceptable excipient consisting of one or more of mannitol, sorbitol, and sodium hydroxide, wherein the pharmaceutical composition is lyophilized and is administered to the patient intravenously”.
Claim Objection
Claim 17 is objected to because of the following informalities: Claim 17 recites the limitation “selected from the group consisting of prasugrel”. A group is two or more figures forming a complete unit in a composition. See Merriam-Webster2. Because there is only one P2Y12 inhibitor  recited, it is suggested to amend the claim to recite “wherein the P2Y12 inhibitor is prasugrel” . Appropriate correction is required.
Summary
Claims 1-3, 5-7, 9-12, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 2, 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 17 is objected to. The pending claims are free of the prior art – no claims are rejected under 35 U.S.C. 102 and 35 U.S.C. 103.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 mortality. 2022. In Merriam-Webster.com.Retrieved July 7, 2022, from https://www.merriam-webster.com/dictionary/mortality
        death. 2022 In Merriam-Webster.com.Retrieved July 7, 2022, from https://www.merriam-webster.com/dictionary/death
        
        2 group. 2022 In Merriam-Webster.com.Retrieved July 15, 2022, from https://www.merriam-webster.com/dictionary/group